Name: 2012/253/EU: Commission Implementing Decision of 10Ã May 2012 amending Annex II to Council Directive 2004/68/EC as regards the basic general criteria for a territory to be considered free from bluetongue (notified under document C(2012) 2978) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: organisation of transport;  agricultural activity;  health;  trade;  tariff policy;  agricultural policy
 Date Published: 2012-05-12

 12.5.2012 EN Official Journal of the European Union L 125/51 COMMISSION IMPLEMENTING DECISION of 10 May 2012 amending Annex II to Council Directive 2004/68/EC as regards the basic general criteria for a territory to be considered free from bluetongue (notified under document C(2012) 2978) (Text with EEA relevance) (2012/253/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2004/68/EC of 26 April 2004 laying down animal health rules for the importation into and transit through the Community of certain live ungulate animals, amending Directives 90/426/EEC and 92/65/EEC and repealing Directive 72/462/EEC (1), and in particular Article 13(2)(b) thereof, Whereas: (1) Directive 2004/68/EC lays down the animal health requirements for the importation into and transit through the Union of live ungulates of the species listed in Annex I thereto. (2) Pursuant to that Directive, the importation of live ungulates into and transit through the Union is to be authorised only from third countries that appear on a list or lists to be drawn up or amended in accordance with the procedure referred to therein. (3) Imports of live ungulates into the Union are to be allowed only if the authorised third country provides the guarantee that the animals come from a disease-free territory, in accordance with the basic general criteria listed in Annex II to Directive 2004/68/EC and into which the entry of animals vaccinated against the diseases listed in that Annex must be prohibited. (4) Bluetongue is listed in Annex II to Directive 2004/68/EC. Pursuant to that Annex, for all species of animals other than those of family Suidae, the conditions for a territory to be considered free from bluetongue are that no case of disease was registered and no vaccination was carried out during the last 12 months with appropriate control of the Culicoides population. (5) In recent years, as a result of new technical developments, inactivated vaccines against bluetongue have become available which do not pose the risk of undesired local circulation of the vaccine virus to unvaccinated cattle, sheep and goats. It is now widely accepted that vaccination with inactivated vaccines is the preferred tool for the control of bluetongue and for the prevention of clinical disease in such animals in the Union. (6) Accordingly, Council Directive 2000/75/EC of 20 November 2000 laying down specific provisions for the control and eradication of bluetongue (2) was recently amended by Directive 2012/5/EU of the European Parliament and of the Council (3), to provide for the use of inactivated vaccines in all parts of the EU. (7) As a result of the evolving epidemiological situation as regards bluetongue, and to align with the World Organisation for Animal Health (OIE) standards, Commission Regulation (EC) No 1266/2007 of 26 October 2007 on implementing rules for Council Directive 2000/75/EC as regards the control, monitoring, surveillance and restrictions on movements of certain animals of susceptible species in relation to bluetongue (4) was amended recently. Consequently, EU standards require the absence of virus circulation for a minimum period of two years in order to consider a territory free from bluetongue. The period of 12 months referred to in Annex II to Directive 2004/68/EC should therefore be amended accordingly. (8) Directive 2000/75/EC and Regulation (EC) No 1266/2007 apply to intra-Union movements of live ungulates of species susceptible to bluetongue. It is appropriate that the basic general criteria for a territory of a third country to be considered free from bluetongue, as set out in Annex II to Directive 2004/68/EC, be aligned with the requirements applicable within the Union. (9) Annex II to Directive 2004/68/EC should therefore be amended accordingly. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In Annex II to Directive 2004/68/EC, the entry for bluetongue is replaced by the following: Bluetongue no case of disease and no vaccination carried out during the last 24 months with appropriate control of the Culicoides population All species other than those of the genera Bos, Bison, Bubalus, Ovis and Capra and of the family Suidae Article 2 This Decision is addressed to the Member States. Done at Brussels, 10 May 2012. For the Commission John DALLI Member of the Commission (1) OJ L 139, 30.4.2004, p. 321. (2) OJ L 327, 22.12.2000, p. 74. (3) OJ L 81, 21.3.2012, p. 1. (4) OJ L 283, 27.10.2007, p. 37.